DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US PG Pub No. 2014/0059636), in view of Haskin et al (US Patent No. 9,323,352).
Regarding claim 1, Patel et al teaches a system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor of the system (Figures 1, 11), facilitate performance of operations, the operations comprising: 
receiving profile data corresponding to a user of a content providing service (Abstract, Figure 3; Para. 0091), the profile data associated with a request to access content of the content providing service via a device (Figure 1; Abstract, Para. 0038, 0096); 
selecting, based on the profile data, a user interface (Para. 0078, 0108); and returning a user interface based on the selected user interface for rendering on a display of the device in response to the request (Para. 0051, 0053, 0066, 0091, 0096).  The reference is unclear with respect to a selected interface style from a group of available user interface styles. 
In similar field of endeavor, Haskin et al teaches a selected interface style from a group of available user interface styles (Col.5 lines 34-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of accommodating users in easily identifying and selecting desired content. 
Regarding claim 2, Patel and Haskin, the combination teaches determining, from the profile data, whether the user is an adult type user or a kid user (Patel: Para. 0069, 0096 and Haskin: Col.12 lines 43-50).  
Regarding claim 3, Patel and Haskin, the combination teaches determining, from the profile data, an age of the user, and wherein the selecting the user interface style comprises selecting the user interface style from the group of available user interface styles based on the age of the user (Patel: Figure 3; Para. 0019, 0069, 0096 and Haskin: Col.12 lines 43-50).    
Regarding claim 4, Patel and Haskin, the combination teaches limitations discussed with respect to claim 3. The combination is unclear with respect to the receiving the profile data comprises receiving a birth month and year of the user. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically the receiving the profile data comprises receiving a birth month and year of the user before the effectively filing date of the claimed invention for the common knowledge purpose of automatically calculating age and providing age appropriate interface.  
Regarding claim 5, Patel and Haskin, the combination teaches mapping the age to a category, in which the category is one of a group of categories corresponding to the group of user interface styles (Patel: Figure 3; Para. 0019, 0069, 0096 and Haskin: Col.12 lines 43-50).      
Regarding claim 6, Patel and Haskin, the combination teaches selecting, based on the age of the user, a content offering to be presented on the user interface as available for selection (Haskin: Col.3 lines 31-54).  
Regarding claim 7, Patel and Haskin, the combination teaches limitations discussed with respect to claim 1. The reference is unclear with respect to the returning the user interface comprises returning a home page. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically providing the returning the user interface comprises returning a home page before the effectively filing date of the claimed invention for the common knowledge purpose of easily allowing user(s) to interacting with system by starting with familiar layout.
Regarding claim 8, Patel and Haskin, the combination teaches setting the profile data on the client device for use with subsequent requests for content (Patel: Figure 3; Para. 0055).  
Regarding claim 9, Patel and Haskin, the combination teaches setting comprising the profile data on the client device for use with subsequent requests for content (Patel: Figure 3; Para. 0055). The reference is unclear with respect to a brownie. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically including a brownie before the effectively filing date of the claimed invention for the common knowledge purpose of quickly allowing user(s) to load their setting(s) without having to enter any/all information causing delay(s).
Regarding claim 10, Patel and Haskin, the combination teaches limitations discussed with respect to claim 1. The reference is unclear with respect to locking the profile data on the client device to retain the profile data, after a logoff operation, for use after a subsequent login operation. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically locking the profile data on the client device to retain the profile data, after a logoff operation, for use after a subsequent login operation before the effectively filing date of the claimed invention for the common knowledge purpose of quickly allowing user(s) to load their setting(s) without having to enter any/all information causing delay(s).
Regarding claim 11, Patel et al teaches a system, comprising: a processor; and a memory that stores executable instructions which, when executed by the processor of the system (Figures 1, 11), facilitate performance of operations, the operations comprising:  
receiving a first request from a user device, the first request comprising profile data of a user; determining a first age of the user based on the profile data (Figures 1, 3, 12; Abstract, Para. 0038, 0090, 0120); selecting a user interface based on the first age of the user (Figure 3; 0056); returning the first user interface in response to the request (Para. 0051, 0053, 0066, 0078, 0091, 0096, 0108); 
receiving a request from the user device, the request comprising the profile data of the user; determining age of the user based on the profile data (Patel: Figures 1, 3; Abstract, Para. 0038, 0091, 0096).
The reference is unclear with respect to a second request, wherein the second age is older than the first; selecting a second user interface based on the second age of the user; and returning the second user interface in response to the second request.  
In similar field of endeavor, Haskin et al teaches a second request, wherein the second age is older than the first; selecting a second user interface based on the second age of the user; and returning the second user interface in response to the second request (Abstract; Col.3 lines 30-54, Col.4 lines 10-19, Col.12 lines 43-50). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of accommodating users in easily identifying and selecting desired content.
Regarding claim 12, Patel and Haskin, the combination teaches the profile data comprises information that identifies the user as corresponding to a kids type profile (Patel: Figure 3, Para. 0069, 0096 and Haskin: Col.12 lines 43-50).  
Regarding claim 13, Patel and Haskin, the combination teaches the second user interface comprises a representation of a content offering represented with more human-readable text than the first user interface (Haskin: Col.4 lines 10-16).  
Regarding claim 14, Patel and Haskin, the combination teaches the first user interface comprises a representation of a content offering represented with a larger icon than the second user interface (Haskin: Col.3 lines 30-54).  
Regarding claim 15, Patel and Haskin, the combination teaches the first user interface comprises representations of content offerings that are selected based on the first age, and wherein the second user interface comprises representations of content offerings that are selected based on the second age (Haskin: Col.3 lines 30-54, Col.4 lines 10-19).  
Regarding claim 16, Patel and Haskin, the combination teaches limitations discussed with respect to claim 11. The reference is unclear with respect locking the profile data on the client device to retain the profile data, after a logoff operation, for use with a subsequent request for content after a subsequent login operation. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the combination by specifically locking the profile data on the client device to retain the profile data, after a logoff operation, for use with a subsequent request for content after a subsequent login operation before the effectively filing date of the claimed invention for the common knowledge purpose of quickly allowing user(s) to load their setting(s) without having to enter any/all information causing delay(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423